.NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EUGENE A. FISCHER,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dcmt-Appellee.
2011-5047 ..
Appea1 from the United States Court of Federal
C1aims in 10-CV-018, Judge Christine O.C. Mi11er.
ON MOTION
0 R D E R
Eugene A. Fischer moves to withdraw his appeal
Up0n consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed.
(2) Any other pending motions are denied as moot.
(3) Each side shall bear its own costs.

FISCHER V. US
2
FOR THE COURT
 22  /s/ Jan Horbaly
Date J an Horba1y
C1erk
cc: EugeI1e A. Fischer
S
Russe11A. Shultis, Esq.
Issued As A Mandate: APR 2 2 2011
FHLED
s.s. cover or APPEALs ron
ms renew c:mr_:mr
AER 22 2011
.lAN HDRBALY
CLERK